Citation Nr: 0429863	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  89-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 26, 1951 to July 
22, 1955, from August 15, 1955 to August 10, 1961 and from 
November 9, 1961 to August 9, 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought.  

The case was previously before the Board in February 1996, at 
which time, a number of issues were adjudicated, with the 
remaining issues being Remanded for additional development.  
The case was again before the Board in December 1999, at 
which time additional claims were adjudicated with the 
remaining issues being Remanded to obtain additional records 
and to afford the veteran another examination.  See Volume VI 
of the claims file.  The case was again before the Board in 
January 2003, at which time additional claims were 
adjudicated, but a decision was deferred vis-à-vis the claims 
set forth on the first page of this decision pending 
evidentiary development by the Board.  In November 2003, the 
Board remanded the case, and evidentiary development was 
resumed by the RO's because of recent decisions by the 
Federal Circuit Court, a precedent opinion by VA's General 
Counsel and other policy considerations.  See Volume VII of 
the claims file.  After completion of the directed 
development, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

The appealed claims for reimbursement of medical expenses are 
the subject of a separate decision inasmuch as the agency of 
original jurisdiction with respect to those particular claims 
is the VA Medical Center in Bay Pines Florida and not the RO.

The appeal of the claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A back disorder was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 


CONCLUSION OF LAW

A back disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence of January 2002 as well as 
Supplemental Statements of the Case of January 2002 and May 
2004.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  See also correspondence of January 2002 
as well as Supplemental Statements of the Case of January 
2002 and May 2004.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA by quite a few years, and 
the notices pursuant to that legislation did not come into 
being until after the rating on appeal was initially 
adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of May 2004, issued after 
the initial VCAA notice, constitutes a decision that fully 
considered the VCAA.  Additionally, the Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
technical defect in the timing of that notice. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he was treated in service for the 
claimed back disability.  Multiple efforts were made to 
obtain any relevant medical records.  For example, the RO 
undertook to obtain certain purportedly missing service 
clinical medical records from the National Personnel Records 
Center (NPRC).  The response from NPRC in June 1996 was 
negative; however, NPRC requested additional information to 
undertake a more thorough search.  See Volume V of the claims 
file.  After the additional information was supplied, the 
NPRC indicated that no additional records were located and 
that if such records ever existed the retention schedule was 
such that any allegedly missing records no longer existed.  
See Volume VII of the claims file. 

At his personal hearing conducted on March 4, 1991, the 
veteran asserted that when he underwent surgery for pilonidal 
cyst in 1959, he was cut from L4 to L5 and he maintains that 
his L5 vertebra was scarred during the surgery.  The medical 
record does not support the claim.  Moreover, the Board notes 
that the veteran's opinion as to medical matters, no matter 
how sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Service connection (noncompensable) is in effect for a 
pilonidal cyst.  The fact is the service medical records, to 
include the discharge examination conducted on December 1970, 
are completely silent for any other complaints, treatment or 
diagnosis of additional lower back injury/disorder.  The 
veteran was seen on multiple occasions while in service, 
however, there are no complaints what so ever involving the 
lower back.

The first record of complaint of lower back pain due to 
trauma was on outpatient treatment reports at the Naval 
Hospital, Jacksonville in August 1974, over three years 
following discharge from service.  At that time x-rays 
conducted demonstrated severe Schmorl's nodes and very early 
degenerative spur at the L3-L4 level.

A hospital report from the Greater Orange Park Community 
Hospital documents that the veteran was involved in a motor 
vehicle accident in April 1978.  He complained of lower back 
pain.  X-rays of the lumbar spine demonstrated some fairly 
minimal appearing degenerative arthritis of the lumbar spine, 
but no acute fracture was seen.  There did appear to be a 
grade I spondylolisthesis of L5 relative to Si.  A pars 
defect of L5 was not clearly shown, but was suggested.  The 
diagnosis given was lumbar strain.

On a VA examination conducted on December 11, 1978, the 
veteran demonstrated full range of motion.  The veteran's 
being overweight impaired the complete bending over and 
touching the floor.  On standing up to the straight position 
the veteran reported some tenderness of the lumbar area.  
Backward bending produced mild tenderness of the lumbar area.  
X-rays conducted demonstrated Grade II spondylolisthesis of 
L5 on 51.  The disc space between L5 and 51 was fairly well 
preserved.  There was osteophyte formation on the bodies of 
L3 and L4.  The SI joints were normal.  The diagnosis given 
was spondylolisthesis of L5 and S1 with osteophyte formation 
at L3 and L4.

Outpatient treatment reports from VA Outpatient Clinic 
Jacksonville reveal x-rays conducted in June 1979, which 
demonstrated no significant change in the grade II 
spondylolisthesis of L5 on S1 as compared to the study of 
December 1978.  X-rays conducted in February 1982, as 
compared to a previous examination again showed the Grade II 
spondylolisthesis of L5 on S1 with no significant change in 
the extent of the displacement.  The spine was otherwise 
unremarkable except for a marginal osteophyte on L3-L4 that 
was also present previously.

Outpatient treatment reports from Naval Hospital, 
Jacksonville are also of record.  X-rays conducted in 1982 
demonstrated minimal narrowing at L3-L4 with some spur 
formation.  Other interspaces, vertebral body heights and the 
alignment were normal.  The sacroiliac joints were normal.  
The psoas margins were well defined bilaterally.  Additional 
outpatient treatment reports from VA Outpatient Clinic 
Jacksonville document complaints of lower back pain in 
January 1989 without objective findings or diagnosis given.

Outpatient treatment reports from Dr. M.S. for February 1989 
reflect complaints of diffuse arthralgias involving the back 
and spine.  On physical evaluation, decreased flexibility 
throughout the body was demonstrated.  X-rays conducted on 
January 12, 1990 demonstrated bilateral pars defect at L5 
with grade I anterolithesis and significant degenerative 
disease at the L5-S 1 level.  X-rays conducted in September 
1990, demonstrated pars interarticularis defects L5 with 
Grade II anterior spondylolisthesis.

On a myelogram conducted at Orange Park Hospital in October 
1990, there was a questionable extrinsic compression of the 
L4 nerve root sleeves bilaterally at L3-L4, more marked on 
the right.  CT scan conducted demonstrated broad based disc 
bulging at L3-L4 and central disc bulging at L4-L5 without 
discreet disc herniation.  X-rays conducted demonstrated 
grade II spondylolisthesis of L5 on 51 with what appeared to 
be bilateral spondylolysis at L5.  There was slight narrowing 
of L5-S 1 disc spaces.  Marginal osteophyte formation was 
noted at L3-L4.

Additional outpatient treatment reports from Dr. M.S. 
revealed symptomatic spondylolisthesis at the L5-S 1 level 
with degenerative disk disease L4-5 and L5, S1, in November 
1990, and the veteran was scheduled for surgery.

The veteran underwent a laminectomy of L5 and posterior 
lateral fusion L5 through S1 with autologous bone graft from 
right posterior iliac crest in November 1990.  Dr. A.T.B 
provided a statement dated May 6, 1991, on which the 
physician reported that the veteran suffered from 
debilitating back pain over the last twenty years.  The onset 
of back pain began after chronic bed rest in the Naval 
Hospital following a pilonidal cystectomy.  Weakness and 
debilitation suffered at that time started the exacerbation 
of pain associated with your spondylolisthesis, which 
progressed over the prior twenty years to the point that the 
veteran had to undergo a recent surgical procedure in the 
form of a lumbar laminectomy and lumbosacral fusion.  Based 
on the veteran's assurances that his medical records 
contained references to back complaints in service, the 
physician stated that it is very clear that these are service 
connected disorder.

On another statement from Dr. A.T.B. dated June 5, 1992, the 
physician reported that the veteran discussed with him on 
many occasions the fact that he had back pain for several 
years which has been exacerbated by your time in the 
military.  The veteran reported that he became debilitated 
due to spending a great deal of time in bed and have never 
fully recovered.  The physician stated your prolonged bed 
rest was the beginning of your debilitation and back problem.  
However, it is not reported whether the physician actually 
reviewed the service medical records. 

On the VA examination conducted on September 30, 1993, the 
examiner stated the spondylolisthesis requiring surgical 
fusion was not due to the pilonidal cyst.  The statements 
from Dr. A.T.B. were considered, however the examiner stated 
that bed rest is not thought to be contributory to the 
pathological spine condition.  On the VA examination 
conducted on May 22, 1997, the examiner stated pilonidal 
cysts and the surgery for the same in no way contributed to 
the disability in the lumbosacral spine.  In addition the VA 
examiner stated there is no evidence that the 
spondylolisthesis increased in severity during military 
service in the Navy, as the veteran was discharged from the 
Navy in February 1971 and had no significant back pain until 
seven years later when seen in Jacksonville.  X-rays 
conducted demonstrated Grade II spondylolisthesis at the L5-S 
1 level with spondylolysis of L5 bilaterally.  There was 4 mm 
retrolisthesis at the level of L4-L5 and degenerative changes 
at the L3-L4 level.  There was no significant change since 
September 1993.

On the VA examination conducted on January 29, 2000, the VA 
examiner carefully reviewed your clinical files.  The VA 
examiner found that you suffer from myofascial pain syndrome 
as well as pain secondary to Grade I spondylolisthesis.  He 
stated that neither of these clinical problems are likely to 
be related to pilonidal cyst removal in 1959.  X-rays 
conducted demonstrated Grade II spondylolisthesis at the L5-
S1 level with spondylolysis of L5 bilaterally.  There was 
retrolisthesis at the level of L4-L5 and degenerative changes 
at the L3-L4 level. 

A comprehensive file review was undertaken by a VA physician 
in April 2004, the examiner carefully reviewed all seven 
volumes of the claims file "page by page".  See Page 11 of 
April 2004 examination report.  The VA examiner discounted 
the opinion of Dr. A.T.B., as inconsistent with the record.  
The VA examiner stated that in his opinion it is not at all 
likely that the veteran's back disorder was present in 
service, nor is it likely that this disorder existed prior to 
your entrance onto active duty.  It was considered much more 
likely than not that the condition began and slowly evolved 
over many years, starting at some time after the veteran's 
retirement from the Navy 1971.  The examiner also indicated 
that he did not believe that the disorder existed at all, 
prior to your entrance on to active duty.  The examiner also 
noted that the veteran apparently did not believe that he had 
the back disorder either, as he clearly stated "no" to the 
question regarding the spine and back pain, on your original 
enlistment physical examination, and subsequent to that, 
throughout your 20 years of service.  Nor did the examiner 
feel like there was an increase or even a beginning of this 
process or disorder relating to your spine during your 
service years prior to retirement.  Finally, the VA examiner 
concluded that he could see no relationship what so ever 
between anything that happened during your military service 
years and the following back condition known as 
spondylolisthesis of L5-S 1.  It is undoubtedly fallacious to 
presume any cause and affect relationship between the 
pilonidal sinus and related surgery during service in 1959 
and the subsequent onset of a spine disorder, in this case 
spondylolisthesis of L5 over 51, which began 12 to 13 years 
later.  The examiner noted that although the veteran was 
hospitalized in service for about 2 1/2 months following the 
pilonidal excision, this was apparently due to the nature of 
the procedure and that the records do not reflect any 
complications whatsoever.

While the opinion from Dr. A.T.B. tends to support the claim 
at first blush, the Court has stated that a medical opinion 
based entirely on a claimant's historical account of his 
medical and service background lacked probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  A medical opinion 
relating a current condition to an event or injury in 
military service is not an adequate basis for granting 
service connection if the incurrence of the event, disease, 
or injury during military service is not supported by 
available evidence.  The mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).

The more probative evidence in the record demonstrates that 
it is much more likely than not that the condition began and 
slowly evolved over many years, starting at some time after 
the veteran's retirement from the Navy in 1971.  In addition, 
the record demonstrates no relationship between anything that 
happened during military service years and the following back 
condition known as spondylolisthesis ofL5-S1.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to service connection for a back condition is 
denied. 


REMAND

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

In addition to several other service connected disabilities, 
VA records reflect service connection is established for 
faint bilateral pleural plaques with interstitial changes, 
asbestosis.  The last Supplemental Statement of the Case 
which addressed the veteran's TDIU claim was issued in May 
2004, at which time the veteran's service connected 
respiratory disorder was rated as 10 percent disabling.  In a 
Statement of Accredited Representative in Appealed Case, 
submitted in lieu of VA Form 646, dated July 7, 2004, the 
veteran's representative indicated that the veteran was 
afforded a VA respiratory examination in February 2004, but a 
copy of that examination is not readily identifiable in the 
claims file.  Moreover, the representative indicated that 
service connection was established for pulmonary sarcoidosis 
as 30 percent disabling, effective from July 28, 1997.  The 
rating for that disability was apparently effectuated 
pursuant to a June 2004 rating, but a copy of that rating is, 
likewise, not in the claims file.  It appears, therefore, 
that adjudication of the TDIU claim by the Board at this time 
would be premature inasmuch as evidence pertinent to the 
resolution of the TDIU claim is not before the Board and/or 
such evidence may not have been considered by the RO in the 
context of the TDIU claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development: 

The RO should associate a copy of any VA 
respiratory examination from February 
2004 with the claims file and, after 
undertaking any other development deemed 
necessary, readjudicate the TDIU claim on 
the basis of the additional evidence and 
any other pertinent service connected 
disabilities.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



